Citation Nr: 0924835	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  06-20 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
torn medial meniscus, left knee (left knee disability).

2.  Entitlement to service connection for deviated septum, 
claimed as sinus problems.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for a back condition, 
to include arthritis.

5.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for early systolic murmur.

6.  Entitlement to nonservice-connected disability pension.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran had active service from December 1988 to May 
1989, and from March 1991 to July 1996.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 decision of the RO that 
in pertinent part denied the Veteran's claims.  The Veteran 
filed a timely appeal of these determinations to the Board.  

In a June 2007 statement, the Veteran indicated that he 
suffers from a bilateral hip disability.  This issue is 
referred to the RO for appropriate consideration.

The issues of entitlement to a higher evaluation for the 
Veteran's service-connected left knee disability, entitlement 
to service connection for a back condition, and entitlement 
to nonservice-connected pension are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a February 1997 decision, the RO denied the Veteran's 
claim of service connection for early systolic murmur; the 
Veteran was notified of this decision and apprised of his 
appellate rights, but did not timely appeal this 
determination.  

2.  The evidence added to the record since the February 1997 
RO decision is not cumulative or redundant, and when 
considered with previous evidence of record, relates to an 
unestablished fact and raises a reasonable possibility of 
substantiating the claim.  

3.  Deviated septum is not shown to have had its onset in 
service, nor is this condition otherwise shown to be due to 
any event or incident of the Veteran's period of active 
service.

4.  The Veteran is not shown to have a current sinus or heart 
disability, to include systolic murmur, that had its onset in 
service or is due to any event or incident of service.  

5.  A current diagnosis of PTSD due to a verified or 
potentially verifiable stressor during the Veteran's active 
service is not shown.  


CONCLUSIONS OF LAW

1.  Subsequent to the final February 1997 RO decision, new 
and material evidence has been received to reopen the claim 
of service connection for early systolic murmur.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2008).  

2.  The Veteran does not have a deviated septum, sinus 
disability, or a heart condition, to include systolic murmur, 
that was incurred in or aggravated by service, nor may such 
conditions be presumed to have had their onset in service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).  

3.  The Veteran does not have a disability manifested by PTSD 
due to disease or injury that was incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(f) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, 
VA must notify the claimant of the information and evidence 
not of record that is necessary to substantiate the claim, 
which information and evidence that VA will seek to provide 
and which information and evidence the claimant is expected 
to provide.  

By way of a letter dated in September 2004, the Veteran was 
furnished notice of the type of evidence needed in order to 
substantiate his claims.  The Veteran was also generally 
informed that he should send to VA evidence in his possession 
that pertains to the claims and advised of the basic law and 
regulations governing the claims, the cumulative information 
and evidence previously provided to VA (or obtained by VA on 
the Veteran's behalf), and provided the basis for the 
decisions regarding the claims.  

The Veteran was provided with adequate notice of the evidence 
which was not of record, additional evidence that was 
necessary to substantiate the claims and he was informed of 
the cumulative information and evidence previously provided 
to VA, or obtained by VA on his behalf.  

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

In addition, where the claims involve basic entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply all to 
of the elements of a claim for service connection, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The reasoning of this 
case also applies to claims for increased rating and 
nonservice-connected pension.

Despite the defective notice provided to the Veteran on these 
latter two elements, however, the Board finds no prejudice to 
the Veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, supra.  In this regard, as 
the Board concludes below that the preponderance of the 
evidence is against the Veteran's claims, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the Veteran's service records, 
post-service medical treatment records, VA examinations, and 
statements submitted by the Veteran and his representative in 
support of the claims.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the Veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the Veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.  


II.  New and Material Evidence.

Generally, a claim that has been denied in a Board decision 
or an unappealed RO decision may not thereafter be reopened 
and allowed.  38 U.S.C.A. §§ 511(a), 7103(c), 7104(a), 
7105(c); 38 C.F.R. §§ 20.1100; see also Hayslip v. Principi, 
364 F.3d 1321 (Fed. Cir. 2004).  An exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

In this case, the evidence submitted after February 1997 
consists of medical treatment records, a VA examination, and 
statements submitted by the Veteran in support of the claim.  
Of particular significance is the October 2004 VA examination 
report indicating that the Veteran has been found to have a 
functional or "innocent" heart murmur.  In this regard the 
Board notes that the February 1997 rating action, that denied 
the Veteran's claim, indicated that the Veteran was noted to 
have a I/VI early systolic murmur on examination in January 
1994.  Subsequent records were noted to be negative for 
further complaints, treatment or evidence of residuals 
disability.    
 
The Board finds that this new evidence, when considered by 
itself or in conjunction with the evidence previously of 
record, relates to an unestablished fact necessary to 
substantiate the Veteran's claim.  This evidence is neither 
cumulative nor redundant of the evidence of record at the 
time of the February 1997 RO decision and, when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the Veteran's claim and raises 
a reasonable possibility of substantiating the claim.  

Having determined that new and material evidence has been 
added to the record, the claim of service connection for 
early systolic hear murmur is reopened.  

III.  Service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  The 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For certain chronic diseases, to include heart disease, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a year following 
discharge from service.  38 C.F.R. § 3.307, 3.309.  Further, 
service connection may be granted for disability proximately 
due to or the result of a service-connected disability and 
where aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a) and as revised by 71 Fed. 
Reg. 52744-52747 (final rule revising § 3.310 to conform to 
the Court's holding in Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc)).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

A.  Deviated septum/sinus disability and early systolic 
murmur.

Here, the Veteran seeks service connection for a deviated 
septum, claimed as a sinus disability, and for early systolic 
murmur. 

In this regard, the Board notes that the Veteran's service 
treatment records are silent for sinus or heart symptoms in 
service.  

After service, the Veteran was afforded a VA examination 
dated in October 2004.  With respect to the Veteran's 
deviated septum and sinus, the examiner noted that the 
Veteran reported that he was injured in a motor vehicle 
accident while traveling from the airport to the base in 
Georgia.  The examiner noted that evidence related to such 
motor vehicle accident was not contained in the Veteran's 
claims file.  The Veteran reported difficulty breathing 
through his nose, and indicated that he used medication for 
this.  A CT scan dated in July 2004 showed no abnormalities 
and the paranasal sinuses appeared clear with no evidence of 
acute or chronic sinusitis.  The examiner noted, however, 
that there was mild deviation of the nasal septum to the 
right.  The osteomeatal complex appeared unremarkable and no 
abnormalities of the nasal turbinates were seen.  The Veteran 
was indicated to have a history of a deviated septum, 
otherwise no specific diagnosis was entertained.  

With respect to the Veteran's claimed systolic murmur, the 
examiner noted that the Veteran was found to have a grade 1/6 
early systolic ejection murmur in February 1994.  Upon 
examination in October 2004, the Veteran was indicated to 
have no murmur.  An echocardiogram was performed and the 
Veteran was indicated to have normal left ventricular 
contractility and wall motion, normal aortic valve 
separation, normal mitral valve contour, normal tricuspid 
valve contour, normal diastolic function, and no thrombus or 
pericardial effusion.  The examiner reported that a thorough 
inspection of the 2D echo revealed no valvular lesion which 
could explain the murmur.  He indicated that this was 
consistent with a functional heart murmur or "innocent" 
heart murmur.  The examiner gave the impression of functional 
heart murmur.  

Based on the foregoing, the Board finds that the claims must 
be denied.  The Veteran's medical records do not indicate a 
diagnosis of sinusitis.  And without a current diagnosis, a 
claim of service connection for such condition cannot be 
sustained.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

In addition, while the Veteran was noted to have a history of 
deviated septum and a functional heart murmur, the medical 
evidence contained in the Veteran's claims file does not 
indicate that such conditions are related to his military 
service.  And with respect to the heart murmur, this 
condition cannot be considered an injury or disease for VA 
compensation purposes.  In this regard, the Board notes that 
"disability" means impairment in earning capacity resulting 
from diseases and injuries and their residual conditions. 38 
C.F.R. § 4.1 (2005).  See also Hunt v. Derwinski, 1 Vet. App. 
292, 296 (1991).  A symptom, without a diagnosed or 
identifiable underlying malady or condition, does not, in and 
of itself, constitute a "disability" for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999).  A functional or "innocent" heart 
murmur is simply an extra or unusual sound that is heard 
during the heart beat.  While it can be a sign of a heart 
problem of other symptoms are present, it is not a disease or 
disability in and of itself.

In making this determination, the Board does not question the 
sincerity of the Veteran's belief that he has conditions as 
the result of his military service.  The Veteran, however, is 
not competent on his own to establish a medical diagnosis or 
show a medical etiology; such matters require medical 
expertise.  38 C.F.R. § 3.159(a)(1) (Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions); see also Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

The Board notes that it is precluded from reaching its own 
unsubstantiated medical conclusions, and is instead bound on 
these matters by the medical evidence of record.  See Jones 
v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. 
Brown, 8 Vet. App. 546, 553 (1996) (en banc); in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

On these facts, the preponderance of the evidence is against 
the Veteran's claims.  Therefore, the benefit of the doubt 
doctrine is not for application in this case, and the claims 
of entitlement to service connection must be denied. 3 8 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

B.  PTSD.

In June 1999, revised regulations concerning PTSD were 
published in the Federal Register, which reflected the 
decision of the Court in Cohen v. Brown, 10 Vet. 
App. 128 (1997).  The changes to 38 C.F.R. § 3.304(f) were 
made effective the date of the Cohen decision.  Service 
connection for PTSD requires (1) medical evidence 
establishing a diagnosis of the condition in accordance with 
the provisions of 38 C.F.R. § 4.125(a); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f); Cohen.  

Following a careful review of the record, the Board finds 
that service connection is not warranted for PTSD in this 
case.  

In order to determine whether the Veteran has PTSD that is 
the result of his active service, the Veteran was afforded a 
VA examination dated in March 2005.  The Veteran's social and 
military history were noted for the record.  The Veteran 
reported several stressors, to include experiences helping 
with Operation Provide Comfort after a major earthquake in 
Turkey, and assisting Kurdish refugees in northern Iraq.  
After interviewing and examining the Veteran, the examiner 
indicated that the Veteran met the stressor criteria from his 
self-report of his duties during the 1992 earthquake.  He was 
not noted to meet other criteria, however.  The examiner did 
not diagnose the Veteran with PTSD or any other Axis I 
disorder.  He was noted to have an Axis II condition of 
paranoid personality disorder.  

Other post-service records also do not indicate a diagnosis 
of PTSD.

In light of the foregoing, the Board must deny the Veteran's 
claim of service connection for PTSD.  In this regard, the 
Board notes that the VA examiner did not diagnose the Veteran 
with PTSD.  While the examiner indicated that some of the 
criteria were present, the Veteran did not meet the full 
criteria for a diagnosis of PTSD.  This conclusion was 
reached after reviewing the Veteran's claims file and 
examining the Veteran.  

The Board finds therefore that the medical evidence is 
against a finding that the Veteran's suffers from clinical 
PTSD in accordance with the provisions of 38 C.F.R. § 
4.125(a).  And without a current diagnosis, a claim for 
entitlement to service connection cannot be sustained.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In so finding, the Board does not question the sincerity of 
the Veteran's belief that he has PTSD due to his service.  
Nor does the Board wish to in any way diminish the Veteran's 
honored service.  However, as a lay person, the Veteran is 
not competent on his own to establish a medical diagnosis or 
show a medical etiology; such matters require medical 
expertise.  38 C.F.R. § 3.159(a)(1) (Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions); see also Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).   On this record, service 
connection for PTSD must be denied.  




ORDER

1.  As new and material evidence has been presented to reopen 
the claim of service connection for early systolic murmur, 
the appeal to this extent is allowed.

2. Service connection for deviated septum, claimed as sinus 
problems, is denied

3.  Service connection for post-traumatic stress disorder is 
denied

4.  Service connection for systolic murmur is denied.  


REMAND

After a thorough review of the Veteran's claims file, the 
Board finds that the Veteran's claims for a higher evaluation 
for his service-connected left knee disability, service 
connection for a back condition, and entitlement to 
nonservice-connected pension, must be remanded for further 
development.

First, the Board observes that following the RO's issuance of 
the August 2006 supplemental statement of the case, the 
Veteran submitted medical evidence pertinent to the Veteran's 
left knee and back claims.  This evidence was not accompanied 
by a waiver of initial RO consideration.  As such, these 
appeals must be remanded for the evidence to be reviewed by 
the RO and for the issuance of an SSOC.  38 C.F.R. 
§ 20.1304(c); Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

The record also indicates that the Veteran applied for VA 
Vocational Rehabilitation training in August 1996.  The 
Veteran's full Vocational Rehabilitation and Education (VRE) 
folder, however, is not associated with the claims file.  In 
addition to information contained in a VRE folder, any report 
regarding infeasibility of training should be obtained.  Such 
records should be obtained and considered in the adjudication 
of the Veteran's pension and left knee claims claim.  

In addition, with respect to the Veteran's nonservice-
connected pension claim, the Board finds that the resolution 
of the Veteran's outstanding claims may impact this claim.  
See Green v. West, 11 Vet. App. 472, 476 (1998), (citing 
Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994)); VAOPGCPREC 
6-99, 64 Fed. Reg. 52375 (1999).  Under these circumstances, 
the Board finds that, as the Veteran's outstanding issues are 
inextricably intertwined with the pension issue, they should 
be considered together, and thus a decision by the Board on 
the Veteran's pension claim would now be premature.  See 
Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).

Finally, with respect to the Veteran's claim for a higher 
evaluation for his service-connected left knee disorder, the 
Board notes that, for increased-compensation claims, section 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).  

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, to include competent 
lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, at 
42-43.  

In this case, the Veteran was not provided notice that 
conforms to the requirements of Vazquez-Flores and 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) with respect 
to his left knee claim.  Upon remand, therefore, the RO 
should provide full VCAA notice as set forth in Vazquez-
Flores in connection with the Veteran's claim for increase 
rating. 

Accordingly, these matters are REMANDED to the RO for the 
following actions:

1.  The RO should send the Veteran, and 
his representative, if any, a letter that 
contains a notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes (i) notification that, to 
substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a 
worsening or increase in severity of the 
disability and the effect that worsening 
has on the claimant's employment and 
daily life, (ii) notice of the 
requirements for a higher evaluation 
under the Diagnostic Codes that pertain 
to the Veteran's service-connected 
disability, (iii) notice that an 
increased rating will be determined by 
applying relevant Diagnostic Codes, which 
typically provide for a range in severity 
of a particular disability from 
noncompensable to as much as 100 percent 
(depending on the disability involved), 
based on the nature of the symptoms of 
the condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life, and (iv) 
examples of the types of medical and lay 
evidence that the claimant may submit (or 
ask the Secretary to obtain) that are 
relevant to establishing entitlement to 
increased compensation, to include 
competent lay statements describing 
symptoms, medical and hospitalization 
records, medical statements, employer 
statements, job application rejections, 
and any other evidence showing an 
increase in the disability or exceptional 
circumstances relating to the disability.  
Vazquez-Flores v. Peake, 22 Vet.App. 37 
(2008).  

2.  The RO should determine whether the 
Veteran received vocational 
rehabilitation training and/or counseling 
from VA, and, if so, should obtain the 
full VRE folder, including any report 
regarding infeasibility of retraining, 
and associate it with the claims file.  
If any such records are not available, or 
the search any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file.

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again review the 
Veteran's claims.  If a determination 
remains adverse to the Veteran, the 
Veteran must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
C. MASON
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


